DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 7-8, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al (Pub. No. US 2021/0325192) in view of Buibas et al (Pub. No. US 2020/0019921) and in further view of Mozhgan et al (NPL: “OD-Matrix Extraction based on Trajectory Reconstruction from Mobile Data", published 12/05/2019).


As per claims 1, 11, 20, Carbune discloses a method for reconstructing a trajectory from anonymized data, the method comprising: receiving anonymized data corresponding to a trajectory traversed by a user or object (receiving inputs as training data…via feature extraction functions…for example one of the functions can process the trajectory of an anonymous user…a historical database stores anonymize trajectories for multiple users…see par. 33, 46); assembling a state-space model having internal states that represent geographical coordinates of the trajectory (…the access point selector can train the model using supervised learning, unsupervised learning, reinforcement learning…the training data includes geographic coordinates…as inputs…included in navigation requests…the travel signals can include aggregate anonymized individual signals that can be used in conjunction with others signals…the travel signals can include trajectory data that indicates whether a user tend to drive to a different location after arriving at a certain destination…see par. 46-49); for a selected trajectory segment associated with the anonymized data, predicting future locations of the user or object using the state-space model (see par. 50-55). Carbune does not explicitly disclose particle filtering; and generating a report indicative of the trajectory. However Buibas discloses particle filtering (…using a particle filter…where a set of particles is propagated over time to represent weighted samples from the distribution…see par. 167); and generating a report indicative of the trajectory (…by tracking a person as he or she moves through the store…the system may generate a 3D trajectory of the person…see par. 168). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Buibas in Carbune for including the above limitations because one ordinary skill in the art would recognize it would further improve the authorization of credentials in a secured environment, see Buibas, par. 31-34. The combination of Carbune and Buibas does not explicitly disclose reconstructing the trajectory using the future locations. However Mozhgan discloses reconstructing the trajectory using the future locations (…see reconstructed trajectory of a random user using second order Markov Model… page 6, section IV.E “Trajectory Reconstruction”, figure 4,). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Buibas in Carbune for including the above limitations because one ordinary skill in the art would recognize it would further improve the use of anonymized location data as an input for generating a trajectory, allowing researchers and marketers to be able to use larger amounts of trajectory data from users without violating the user’s privacy…see Mozhgan, section I.


As per claims 2, 12, the combination of Carbune, Buibas, and Mozhgan discloses wherein the method further comprises generating the anonymized data by dividing the trajectory into trajectory segments separated by one or more predefined gaps (Mozhgan: see page 6, section IV.E “Trajectory Reconstruction”, figure 4). The motivation for claims 2, 12 is the same motivation as in claims 1, 11 above.


As per claims 3, 13, the combination of Carbune, Buibas, and Mozhgan discloses wherein the method further comprises randomly initializing a set of particles corresponding to the selected trajectory segment (Buibas: see par. 247). The motivation for claims 3, 13 is the same motivation as in claims 1, 11.


As per claims 4, 14, the combination of Carbune, Buibas, and Mozhgan discloses wherein the method further comprises assigning initial weights to the set of particles (Carbune: see par. 32, 40).


As per claims 5, 15, the combination of Carbune, Buibas, and Mozhgan discloses wherein the method further comprises applying a transition to the set of particles, wherein the transition is represented by a linear model or a non-linear model (Buibas: see par. 180). The motivation for claims 5, 15 is the same motivation as in claims 1, 11.


As per claims 6, 16, the combination of Carbune, Buibas, and Mozhgan discloses wherein the method further comprises using the anonymized data to generate probability scores, wherein each probability score corresponding to a likelihood of transition between different trajectory segments (Carbune: see par. 32, 40).


As per claims 9, 19, the combination of Carbune, Buibas, and Mozhgan discloses wherein the method further comprises reconstructing the trajectory by linking together at least two trajectory segments based on scores and durations of the segment trajectories (Buibas: see par. 167). The motivation for claims 9, 19 is the same motivation as in claims 1, 11.





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al (Pub. No. US 2021/0325192) in view of Buibas et al (Pub. No. US 2020/0019921) and in further view of Mozhgan et al (NPL: OD-Matrix Extraction based on Trajectory Reconstruction from Mobile Data", published 12/05/2019) as applied to claim 1 above, and further in view of Gkoulalas-Divanis (Pub. No. US 2019/0303616).


As per claim 10, the combination of Carbune, Buibas, and Mozhgan does not explicitly disclose wherein the method further comprises characterizing, based on the trajectory, an anonymization technique used to generate the anonymized data. However Gkoulalas-Divanis discloses wherein the method further comprises characterizing, based on the trajectory, an anonymization technique used to generate the anonymized data (…each of a plurality of anonymization techniques is assigned to a corresponding one of a plurality of anonymization categories…see par. 48). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Gkoulalas-Divanis in the combination of Carbune, Buibas and Mozhgan for including the above limitations because one ordinary skill in the art would recognize it would further enhance best overall solution i.e. anonymization technique for a given dataset by identifying an optimal technique…see Gkoulalas-Divanis, par. 7.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to reconstructing a trajectory from anonymized data.

Huang et al (Pub. No. US 2021/0165911); “System and Method for Improving Security of Personally Identifiable Information”;
-Teaches anonymization database stores the secure anonymized data received by anonymization server executing the anonymization and secure storage…see par. 32-34.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499